NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION

                                      SUPERIOR COURT OF NEW JERSEY
                                      APPELLATE DIVISION
                                      DOCKET NO. A-2771-13T3

C.J.R., a minor, by his
father and guardian ad litem,
CHRISTOPHER REES, and
CHRISTOPHER REES, individually,            APPROVED FOR PUBLICATION

      Plaintiffs-Appellants,                  December 8, 2014

v.                                           APPELLATE DIVISION


G.A.,

      Defendant-Respondent,

and

GERALD J. ALESSI,

      Defendant.

____________________________________

          Argued November 17, 2014 - Decided December 8, 2014

          Before   Judges      Sabatino,    Simonelli,      and
          Guadagno.

          On appeal from the Superior Court of New
          Jersey, Law Division, Burlington County,
          Docket No. L-0576-12.

          John   D.   Borbi   argued   the   cause   for
          appellants    (Borbi,   Clancy   &    Patrizi,
          attorneys; Mr. Borbi, on the brief).

          Ann L. Longo argued the cause for respondent
          (Naulty,   Scaricamazza  &   McDevitt,  LLC,
          attorneys; Gerald X. Smith, of counsel and
          on the brief; Ms. Longo, on the brief).
    The opinion of the court was delivered by

SABATINO, P.J.A.D.

    With his Medford youth lacrosse team in the lead, less than

twenty seconds remaining on the game clock, and the ball nestled

in the basket of his stick, a Medford player was struck in the

forearm by an opposing player on the Marlton team. The blow

knocked the Medford player to the ground.                 Referees whistled

play to a halt and ended the game. The Medford player was taken

to a hospital, where he was treated for a fracture.

    Seeking to recover damages for his personal injuries, the

Medford player, a minor, and his father filed suit in the Law

Division against the opposing player, who was eleven years old

at the time of the incident.        Plaintiffs also named the Marlton

player's father as a co-defendant.             The trial court granted

summary judgment to both defendants.           The court concluded that

the facts relating to the conduct producing this youth sports

injury,   even   when   viewed     in    a   light   most     favorable     to

plaintiffs, were insufficient to support this cause of action.

Plaintiffs now appeal, solely challenging the dismissal of their

claims against the other minor.

    We affirm the entry of summary judgment in this case of

first   impression   under   New   Jersey    law.    We    concur   with   the

motion judge that the defendant minor breached no legal duty in




                                     2                               A-2771-13T3
causing the plaintiff minor to sustain this unfortunate sports-

related injury.

    We       reach    our    conclusion         by   applying    a    double-layered

analysis, one which counsel on appeal mutually accepted as an

appropriate        distillation       of    the      relevant     tort    principles

separately pertaining to adult sporting activities and to the

conduct of minors. The inquiry we have fashioned examines: (1)

whether      the     opposing      player's      injurious      conduct   would    be

actionable if it were committed by an adult, based on sufficient

proof of the defendant's intent or recklessness as required by

the Supreme Court's case law; and, if so, (2) whether it would

be reasonable in the particular youth sports setting to expect a

minor   of    the     same   age    and    characteristics       as    defendant   to

refrain from the injurious physical contact.

    For the reasons we explain in this opinion, the record in

this case reflects that, at the very least, the second query

must be answered here in the negative. Summary judgment was

therefore appropriately granted to the defendant minor.

                                           I.

    The facts presented to us are not complicated.                        We derive

them substantially from the deposition testimony of plaintiff




                                           3                                A-2771-13T3
C.J.R.,1 his parents, and his team's coach.2        We consider those

facts in a light most favorable to plaintiffs. Brill v. Guardian

Life Ins. Co. of Am., 142 N.J. 520, 540 (1995); see also W.J.A.

v. D.A., 210 N.J. 229, 237 (2012) (applying the same standard on

appeal of a summary judgment order).

    In 2011, C.J.R. and defendant G.A. were each enrolled by

their respective parents in a recreational lacrosse league.             At

the time of the game incident in question, C.J.R. was twelve

years old and G.A. was eleven years old.           G.A. was five feet

tall and weighed seventy-six pounds.         C.J.R. was two to four

inches taller and about fourteen pounds heavier than G.A.

    Based on their relative skill levels, C.J.R. and G.A. were

assigned to the league's "5/6 combination" division, which was a

level composed of youths who were not assigned to either the

sixth grade "A" teams or the fifth grade "A" teams.           As C.J.R.'s

coach   Brian   Bennett   explained   in   his   testimony,    the   "5/6

combination" level essentially involved what is commonly known

as a "B" team level, meaning that the skill sets of the players


1
  We have elected to use initials for the plaintiff minor
("C.J.R.") and the defendant minor ("G.A."). The record does not
provide a middle initial for G.A.
2
  No depositions were taken of any other parties or witnesses,
including the defendant minor, the defendant minor's parents,
the opposing coach, the referees, or any spectators.




                                  4                              A-2771-13T3
in that division generally were not as advanced as those who

were on the "A" teams. C.J.R. played for the Medford team and

G.A. played for the Marlton team.

       The physical contact between G.A. and C.J.R. occurred near

the end of a game on May 7, 2011.               The Medford team was in the

lead.3 C.J.R. received the ball at midfield with less than twenty

seconds left on the game clock.           As described by Coach Bennett,

C.J.R.    began   running   towards       the    sideline.    According   to

Bennett, C.J.R. was trying to keep possession of the ball and

maintain the lead until time expired.

       As described by C.J.R.'s mother,4 who had been watching from

the sidelines, G.A. was running "full force" diagonally across

the field towards C.J.R.        As she phrased it, G.A. was also

"roaring" unintelligibly.      She observed that G.A. had his head

"tucked down," with his arms at his side.               C.J.R.'s mother did

not see the moment of the ensuing collision of the two boys




3
  At the motion argument in the trial court counsel for both
parties agreed that the score was then 5-4, consistent with
defendant's interrogatory answers. C.J.R.'s mother vaguely
asserted at her deposition that C.J.R.'s team was "up by several
points," but that is not corroborated or substantiated.
4
    C.J.R.'s father did not attend the game.




                                      5                            A-2771-13T3
because she had averted her attention to pick up some empty cups

on the sideline.5

     Coach Bennett also observed G.A. approach C.J.R.     According

to Bennett, G.A. "left his feet" and "hit [C.J.R.] with either

his helmet or his stick right across the midsection." As Bennett

recalled it, G.A. had both hands on his stick. Bennett observed

that G.A. simultaneously hit not only the back6 of C.J.R.'s torso

but also C.J.R.'s left arm, because C.J.R. had been "rocking his

stick" and "twisting."

     According to Bennett, upon impact, C.J.R. left his feet and

immediately went to the ground. G.A. "bounced off" C.J.R. and

also went to the ground. C.J.R. then got back up and began to

take off his gloves to "see how [his] arm was, [discovering] it

was broken." C.J.R. was conscious the entire time.

     Up until that point in the game, C.J.R. had no interactions

with G.A. that he could remember. Indeed, according to C.J.R.,

he had no idea who G.A. was prior to their collision.      He could




5
  C.J.R.'s mother was a parent designated to pick up cups and
debris left on the sidelines that day.
6
  In his own deposition, C.J.R. recalled that G.A.   had approached
him from the front, not the back.       Given our     obligation to
consider the record in a light most favorable to     plaintiffs, we
ignore this discrepancy and accept the contrary      testimony that
G.A. had approached C.J.R. from the rear.



                                6                          A-2771-13T3
only recall that G.A. was wearing an orange jersey bearing the

number thirty-six.

         Following   the   collision,         the   two   referees     threw    down

penalty flags. G.A. was escorted off the field, and an ambulance

was called for C.J.R. Soon thereafter, the referees declared the

game over, allegedly without explaining why, even though about

seven seconds were left on the game clock.7                  No      penalty      was

called or imposed.

         An ambulance arrived at the field, and C.J.R. was brought

to   a    local    emergency     room.   He    underwent      an   open   reduction

surgery     to    repair   his   left    arm    the   same    day.    According   to

plaintiffs' medical expert, C.J.R. had "both bones of forearm

fracture treated with intramedullary rodding of the radius."

         C.J.R.'s forearm was kept in a long-arm cast for several

weeks, and thereafter in a short-arm cast.                    He missed about a

week to ten days of school but, according to C.J.R.'s deposition

testimony, he was otherwise unaffected.                   The surgery left him

with a four-centimeter scar. In addition, C.J.R. claims that his


7
  In a signed statement, Coach Bennett suggested that the reason
the referees terminated the game was due to a "Warrior Lacrosse"
rule, a copy of which is contained in plaintiffs' appendix. As
is relevant here, the rule provides that "[o]fficials will have
authority to terminate a boys' youth game in response to
flagrant acts of unsportsmanlike behavior including excessively
rough play[.]"




                                          7                                A-2771-13T3
forearm periodically aches. His doctor notes that he has some

residual     difficulties        with       flexion     and    dorsiflexion,             which

particularly affect him when wrestling.

    Subsequently,           C.J.R.'s        father    Christopher         Rees    filed        a

personal injury action on C.J.R.'s and his own behalf in the Law

Division, naming as defendants G.A. and G.A.'s father, Gerald

Alessi.      As   to    G.A.,    the     complaint       alleged       that      he    "acted

negligently and impacted with [C.J.R.] during the course and

play of the lacrosse game, so as to cause [C.J.R.] injury."

Plaintiffs    subsequently        amplified          their    claims      against        G.A.,

contending    that     the     defendant      minor     had    been       "reckless"        and

thereby     would      be    liable      under       tort     liability       principles

established       by   the      Supreme       Court     in     adult       sport-related

contexts.     See, e.g., Schick v. Ferolito, 167 N.J. 7 (2001);

Crawn v. Campo, 136 N.J. 494 (1994). G.A.'s father, meanwhile,

was claimed to be liable for C.J.R.'s injury under a theory of

negligent parental supervision.

    Defendants         moved    for     summary      judgment.     The      trial        court

granted    summary      judgment       to    G.A.'s     father,       a    ruling        which

plaintiffs have not appealed.8 However, the court denied the


8
  The father's dismissal was consistent with principles of law
that restrict a parent's liability for injuries inflicted by his
or her child to limited circumstances in which the parent "knows
or has reason to know that he has the ability to control his
                                                     (continued)


                                             8                                        A-2771-13T3
motion as to G.A. without prejudice, allowing plaintiffs to take

additional depositions. When those depositions were completed,

G.A. renewed his motion, and plaintiffs filed opposition.                     Among

other things, plaintiffs stressed that G.A. had violated the

rules of the game by approaching C.J.R. in a blind-side manner

from the rear, leaving his feet with his arms down, and engaging

in what is known as a disallowed "take-out check."9

     Based   on    the        record   after    fuller     discovery   had     been

completed,   the   motion       judge,   Judge     Marc    M.   Baldwin,   granted

summary   judgment       to     G.A.   and     dismissed    plaintiffs'      claims

against that minor.           In his oral ruling, Judge Baldwin concluded

that plaintiffs had failed to create a genuine issue of material

fact to establish that G.A. had engaged in a reckless form of

conduct of a degree or nature sufficient to justify imposing



(continued)
child" and also "knows or should know of the necessity and
opportunity for exercising such control." Mazzilli v. Selger, 13
N.J. 296, 302 (1953); see also Buono v. Scalia, 179 N.J. 131,
143 (2004) (noting the scope of a parent's immunity from tort
liability as to his or her conduct implicating "legitimate
child-rearing issues"). Here, the record is bereft of evidence
that G.A.'s father had the capacity to control his son's on-the-
field conduct during the lacrosse game, let alone proof that the
father knew or should have known that he possessed such control
and that it was necessary to exercise it.
9
  According to the rules of the              game reproduced in plaintiffs'
appendix, a "take-out check" is              defined as "any body check in
which the player lowers his head             or shoulder with the force and
intent to put the other player on            the ground."



                                         9                                 A-2771-13T3
liability      upon    a    minor      of   his   age   in    this      sports-related

setting.

      The judge indicated that G.A.'s age was "critical" to his

analysis.      The judge noted that he might have denied the motion

if, hypothetically, G.A. had been seventeen years old at the

time of the incident and had a more mature understanding of the

consequences of his behavior. However, given that G.A. was much

younger than that at the time of the game, the judge ruled that

he had not acted with the level of recklessness required under

the law to create liability.

      Plaintiffs moved for reconsideration, clarifying for the

court   that    G.A.       was   eleven     years   old      at   the    time   of    the

incident, and not age ten as had been suggested at the prior

motion argument.           The court denied the motion, finding the one-

year difference in age inconsequential.                 This appeal followed.

                                            II.

      To   date,      there      are   no   reported    opinions        in   our   State

analyzing the alleged tort liability of a minor who inflicts an

injury upon another minor while they are participating in a

youth sports activity.              Two distinct strands of the law guide

our analysis: (1) the cases establishing the liability of adults

who   intentionally         or   recklessly       injure     another     person      in   a

sporting activity; and (2) the cases that limit the potential




                                            10                                  A-2771-13T3
tort liability of minors, depending upon their age and other

characteristics.

                                         A.

    Our      Supreme     Court     has     issued        two     seminal       opinions

explicating    the     standards    for    tort       liability       of    adults     who

injure    others   while    engaging      in    a    sporting       activity:    Crawn,

supra, 136 N.J. at 494, and Schick, supra, 167 N.J. at 7.

    The      plaintiff's     complaint         in     Crawn    concerned       injuries

arising from a defendant crashing into a plaintiff at home plate

during an adult "pickup softball game." Crawn, supra, 136 N.J.

at 496-99. After canvassing the relevant law of various other

jurisdictions,     the     Court   adopted      a     standard      that    requires     a

plaintiff to demonstrate a defendant's intentional infliction of

injury or recklessness in order to establish tort liability in

the context of recreational sports. Id. at 501-08.                         As the Court

recognized    in   Crawn,     "[p]hysical           contact    is    an    inherent     or

integral part of the game in many sports."                          Id. at 504. "In

addition, the physicality of sports is accompanied by a high

level of emotional intensity." Ibid.                    Consequently, the Court

imposed a high burden on plaintiffs seeking tort recovery for

injuries they sustain as mutual participants in adult sporting

events.    "The    heightened      recklessness          standard         recognizes     a

commonsense distinction between excessively harmful conduct and




                                         11                                     A-2771-13T3
the more routine rough-and-tumble of sports that should occur

freely on the playing fields and should not be second-guessed in

courtrooms."           Id. at 508.

       The Court reaffirmed and applied these tenets in Schick, a

case in which the plaintiff, a golfer on a course, was injured

after being hit in the head by another golfer's errant tee shot.

Schick, supra, 167 N.J. at 11-13. In determining that summary

judgment         was   inappropriate,      the      Court    relied      on    several          key

facts    that      could       show   defendant's        "disregard      of    a    high        and

excessive degree of danger." Id. at 19. Specifically, the Court

noted    that      the    defendant      had    waved     the     plaintiff        off     in    an

effort to induce him to move from his location in proximity to

the tee box, and that the defendant then hit his tee shot anyway

without assuring that the plaintiff had moved safely out of the

way.    Id. at 21.

       As    the       Court     ruled   in     Schick,     this      tee-box        scenario

presented "a set of facts that a jury could find constitutes

reckless conduct because it may reflect a conscious choice of a

course      of    action    with      knowledge     or    reason    to    know      that        the

action will create serious danger to others." Ibid.                                 (emphasis

added).          The     Court     elaborated       on      the     meaning         of       this

"recklessness" standard in the sports context:

                 an actor acts recklessly when he or                          she
                 intentionally commits   an  act  of                           an



                                               12                                        A-2771-13T3
            unreasonable character in disregard of a
            known or obvious risk that was so great as
            to make it highly probable that harm would
            follow,    and    which    thus    is   usually
            accompanied by a conscious indifference to
            the consequences. The standard is objective
            and may be proven by showing that a
            defendant proceeded in disregard of a high
            and excessive degree of danger either known
            to him or her or apparent to a reasonable
            person in his or her position. Reckless
            conduct   is   an    extreme   departure   from
            ordinary care, in a situation in which a
            high degree of danger is apparent. Reckless
            behavior must be more than any mere mistake
            resulting from inexperience, excitement or
            confusion,     and       more     than     mere
            thoughtlessness or inadvertence, or simple
            inattention[.]

            [Id. at 19 (emphasis added) (citations and
            internal   alterations   omitted)  (quoting
            Prosser & Keeton on the Law of Torts, § 34
            at 212 (5th ed. 1984)).]

So defined, this recklessness standard of care "has been applied

in    New   Jersey   to    sporting     environments        that    span      team

competitions,     one-on-one     competitions,        and     individualized

sporting endeavors." Id. at 14.

                                      B.

      The second strand of precedent that must be considered in

this youth sports injury context is the law generally governing

the   potential   tort    liabilities      of   minors.      In    New   Jersey,

children under the age of seven are protected by a rebuttable

presumption that they are incapable of negligence. See Bush v.

N.J. & N.Y. Transit Co., 30 N.J. 345, 358 (1959); see also



                                      13                                 A-2771-13T3
Berberian v. Lynn, 179 N.J. 290, 298 (2004) (noting that long-

standing   presumption).           Above       this   seven-year-old     line        of

demarcation,   our   law     applies       a    fact-sensitive     and   context-

specific approach, examining the age and other characteristics

of the defendant minor, and the surrounding circumstances.

    As the Supreme Court has instructed, "a child's conduct

should be measured in light of his or her capacity to exercise

care under all attendant circumstances." Berberian, supra, 179

N.J. at 298 (citing Cowan v. Doering, 111 N.J. 451, 459 (1988)).

Underpinning this modified standard for minors is the notion

that "the younger the child, the greater the risk, for younger

children are less able -- and less likely -- to discern danger."

Jerkins v. Anderson, 191 N.J. 285, 295 (2007) (citing Bush,

supra, 30 N.J. at 355).

    In this regard, the Court has observed that "'[c]hildren

have a known proclivity to act impulsively without thought of

the possibilities of danger,' and '[i]t is precisely th[at] lack

of mature judgment which makes supervision so vital.'" Id. at

296-97   (quoting    Titus    v.    Lindberg,         49 N.J. 66,   75    (1967)

(alterations in original)).

    This restrictive approach to the liability or comparative

fault of children is further reinforced in the current model




                                       14                                    A-2771-13T3
civil jury charges applicable to minors who are seven years and

older.   As the charges explain:

            [a] child, old enough to be capable of
            negligence, is required to act with the same
            amount of care as children of similar age,
            judgment and experience. In order for you to
            determine   whether   a   child  has   acted
            negligently,    you    should   take    into
            consideration the child's age, intelligence
            and experience. Also you must consider the
            child's capacity to understand and avoid the
            danger to which he/she was exposed in the
            actual circumstances and situation in this
            case. You, the jury, must decide the factual
            question   of   whether    this  child   was
            comparatively negligent.

            [Current N.J. Model Jury Charges (Civil) §
            7.11(A) (1991) (emphasis added).]

Although    the    model   charge    refers     to   concepts    of   a   child's

"negligence" rather than his or her "recklessness," we discern

no reason to apply a different approach when deciding if a given

set of facts satisfies the latter standard of conduct.                    In each

instance, one must consider the child's age, characteristics,

and the surrounding circumstances.

    We     now    consider   the    interplay    between   the    recklessness

standard applied in adult sports injury cases and the standards

governing child tort liability.             The closest published case on

point in our state is Calhanas v. South Amboy Roller Rink, 292
N.J. Super. 513, 522 (App. Div. 1996). In Calhanas, the adult

plaintiff was skating at a roller rink when he was cut off by a




                                       15                                 A-2771-13T3
zig-zagging child skater and thereafter sustained injuries. Id.

at 516-17. In determining whether the trial court's grant of

summary judgment for the defendant roller rink was appropriate,

we were called upon to interpret certain portions of the New

Jersey   Roller   Skating   Rink      Safety    and   Fair   Liability    Act,

N.J.S.A. 5:14-1 to -7.

    Of particular import in Calhanas was N.J.S.A. 5:14-6, a

provision   which,   in   essence,      immunizes     a   roller   rink   from

injuries sustained by skaters arising from "inherent risks of

roller   skating,    insofar     as   [those]     risks   are   obvious    and

necessary." Calhanas, supra, 292 N.J. Super. at 521 (quoting

N.J.S.A. 5:14-6). In construing that provision, we observed that

a "similar standard was enunciated in [Crawn, supra, 136 N.J. at

508]." Calhanas, supra, 292 N.J. Super. at 521.

    Upon    concluding    that    summary      judgment   was   improvidently

granted on the record facts in Calhanas, we reasoned that the

child

            who collided with Manuel Calhanas had been
            skating in an obviously reckless manner for
            some minutes before the collision. They both
            testified that the child was skating at a
            high rate of speed with no one accompanying
            him, weaving in front of people and cutting
            across the rink, rather than proceeding
            around the rink in a circular fashion as he
            should have.

            [Id. at 522 (emphasis added).]




                                      16                             A-2771-13T3
      Although perhaps illustrative of a roller rink's potential

liability that can stem from a child's recklessness under the

roller   rink    statute,          Calhanas      does    not     resolve      the    present

question of a minor's own common law duties in the context of a

youth sporting game. Rather, Calhanas only signifies that the

reckless acts that may give rise to tort liability cannot be

acts which are "inherent" in a recreational activity. Notably,

the minor who caused the accident in Calhanas was not identified

or sued. Id. at 517-18

      Cases      in        other    states        have     applied        a     comparable

recklessness         standard,       or    its     equivalent,       in       ascertaining

whether a minor can be liable for personal injuries that he or

she   inflicts       during    a    youth     sporting     activity.           See,     e.g.,

Keller v. Mols, 509 N.E.2d 584, 584-86 (Ill. App. Ct. 1987)

(holding      that     a     fourteen-year-old           plaintiff     injured          by    a

thirteen-year-old           defendant       in    a     floor     hockey      game      on    a

neighbor's patio was precluded from recovery for injuries on a

simple negligence theory); Ramos v. City of Countryside, 485
N.E.2d 418,    418-20       (Ill.       App.    Ct.    1985)    (concluding        that     a

fourteen-year-old boy who struck an eight-year-old boy in the

eye with a ball while playing the game of "bombardment" could

not be held liable for the younger boy's injury on a theory of

negligence, since both youths were participating in a sporting




                                             17                                      A-2771-13T3
event); Leonard ex rel. Meyer v. Behrens, 601 N.W.2d 76, 81

(Iowa 1999) (applying the recklessness standard to two fifteen-

year-old litigants for injuries occurring during their paintball

game); Kabella v. Bouschelle, 672 P.2d 290, 294 (N.M. Ct. App.

1983) (holding that a minor plaintiff could not sue another

minor for mere negligence for injuries sustained in an informal

game of tackle football; a viable claim must be predicated upon

reckless    or   intentional       conduct);    Marchetti   v.   Kalish,     559
N.E.2d 699, 703-04 (Ohio 1990) (applying a recklessness standard

to a fifteen-year-old defendant who collided with a thirteen-

year-old plaintiff causing a broken leg).

      Distilling these authorities to a cohesive rule of law to

apply when, as here, a minor injures another minor in a sporting

activity, we adopt a "double-layered" approach. The two layers

of   that   analysis    are   as    follows:    (1)   whether    the   opposing

player's    injurious    conduct     would     be   actionable   if    it   were

committed by an adult, evaluating whether there is sufficient

proof of the defendant player's intent to inflict bodily injury

or recklessness; and, if so, (2) whether it would be reasonable

in the particular youth sports setting to expect a minor of the

same age and characteristics as the defendant to refrain from

the injurious physical contact.




                                       18                              A-2771-13T3
       This    dual-tiered          approach       captures      the   essence     of    two

strands of law that we have previously outlined.                          Moreover, the

approach       reflects       the     long-standing          public      policies       that

disfavor      the    unfettered        tort        liability     of    fellow     sporting

participants, and also curtail the tort liability of children

who cause third parties to sustain personal injuries.

       We     can    readily        take    judicial       notice       that     children,

particularly        younger    children,         often    need    years    of    training,

coaching, and experience to learn and adhere to the rules of a

competitive sport.             Children will inevitably commit fouls in

sporting activities out of inexperience, youthful exuberance,

lack of self-discipline, clumsiness, immaturity, frustration, or

some   combination      of     those       traits.10     Their    propensity      to    make

physical      and   mental     errors       is     compounded     in    sports    such   as

lacrosse,      which   have     complicated          rules     and     which    inherently

involve a high degree of physical contact with opposing players.

It would be unfair to hold children who engage in such sporting


10
  This principle is recognized in the U.S. Boys Youth Lacrosse
Rules. Under the paragraph titled "Violent Collisions," the
Rules provide that "[s]ome body contact is permitted at all
levels of boys' youth lacrosse, with progressively more age-
appropriate contact permitted as players become more physically
mature and learn proper checking techniques." U.S. Lacrosse,
2014 U.S. Lacrosse Boys Youth Rules, http://www.uslacrosse.org/
portals/1/documents/pdf/participants/players/2014-boys-youth-
rules.pdf.




                                              19                                  A-2771-13T3
activities to the same expectations and standards of conduct as

adult athletes.

    Nor should the prospect of a lawsuit crop up every time

that a referee calls a foul on a child who is learning how to

play the game.     The law should not unduly discourage our youths

from taking advantage of opportunities through organized sports

to appreciate and cultivate the virtues of teamwork and physical

conditioning.

    That said, we are cognizant of the serious and sometimes

long-lasting injuries that can be suffered by children when they

take part in sporting activities with their peers. For instance,

we are well aware of the heightened public attention that has

recently been focused upon concussions and similar injuries to

young athletes.     In light of those legitimate safety concerns,

we by no means intend by this opinion to endorse or promote a

laissez-faire attitude that is oblivious to the risks of such

injuries. Nor do we overlook the efforts of coaches, parents,

referees, and equipment manufacturers who are striving to make

youth sports safer.

    All we have done in this opinion is to attempt through our

double-layered analysis to integrate established rules of law,

rules   that    already   regulate   the   liability   of   adult   sport

participants and of child defendants in tort cases.           If new or




                                     20                         A-2771-13T3
different       liability    principles      would    be     preferable,     the

Legislature is free, of course, to enact them.

          Applying the well-settled general legal principles here,

and viewing the record in a light most favorable to plaintiffs,

we are satisfied that the trial court correctly granted summary

judgment to the defendant minor in this case. G.A. was only

eleven years old when this incident took place.                  He was playing

in    a    program   level   designed    for   less-experienced       or   less-

proficient lacrosse players of his age. Although he may well

have committed a foul by approaching C.J.R. in the manner that

has been described, that mistake must be considered in context.

The   game     was   apparently   close,     and   time    was   running   down.

G.A.'s team could not tie or win the game unless it got control

of the ball back.       There was no proof of any pre-existing enmity

between C.J.R. and G.A. earlier in the game. In fact, C.J.R. did

not even realize at the time of the collision who the opposing

player was that hit him.

          Even assuming, for the sake of argument, there could be a

triable issue of recklessness here if the boys had been adults,

we are satisfied that there is no need to try this case when one

necessarily considers the second layer of analysis that takes

into account their status as minors.               A reasonable jury could

not find the facts of this particular case here rising to a




                                        21                             A-2771-13T3
level of recklessness that would or should make this eleven-

year-old   lacrosse   novice   monetarily   liable   for   his   misguided

actions on the field. Although C.J.R.'s injury is regrettable,

it is one of those unfortunate occasional consequences of minors

playing in a rough-and-tumble sport.

    Affirmed.




                                   22                             A-2771-13T3